Citation Nr: 1638504	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-21 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for kidney damage.  

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from March 1976 to March 1980.  He also had additional service in the Pennsylvania National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied the claims for service connection. 

The Board notes that in December 2014, the Veteran withdrew his request for a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record shows that the Veteran served in the Pennsylvania National Guard from 1996 to 2012 but the periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) have not been verified.  This should be done.  The Veteran asserts that the claimed diabetes mellitus and hypertension were detected during a National Guard examination.  He submitted a copy of lab results dated in February 2008 from the National Guard.  He also asserts that the claimed disabilities may have been aggravated by his National Guard service.  

The Veteran's period of active duty service should also be verified since the DD Form 214 associated with the claims file indicates that the Veteran had 4 years of prior active duty service but the dates of this service have not been verified.  

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, and/or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority set forth above, a remand is necessary to verify the Veteran's National Guard service dates and his active duty service.  

The record shows that the RO searched for the Veteran's National Guard treatment records and examination reports by contacting the National Personnel Records Center (NPRC) and the Records Management Center (RMC).  Both the NPRC and RMC informed the RO that they did not have copies of the service treatment records; the Veteran's active duty service treatment records are associated with the claims file.  However, it does not appear that the RO contacted the Pennsylvania National Guard in the search for the National Guard treatment records.  The AOJ should conduct another search for the Veteran's National Guard service treatment records and examination reports and must contact the Pennsylvania National Guard in the search.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(3).  VA will end its efforts to obtain service treatment records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates of the Veteran's periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) with the Pennsylvania National Guard.  Verify the Veteran's periods of active duty. 

2.  The AOJ must conduct another search for the Veteran's National Guard service treatment records and examination reports and must contact the Pennsylvania National Guard in the search for these records.  

3.  Readjudicate the service connection issues remaining on appeal in light of all of the evidence of record. Service connection based upon ACDUTRA or INACDUTRA service should be considered in addition to active duty service.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




